Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 1 of 13 PageID #: 106




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 UNITED STATES DEPARTMENT                     CIVIL ACTION NO. 6:20-cv-00635
 OF LABOR

 VERSUS                                       JUDGE JUNEAU

 DUANE’S CRAWFISH FARMS, INC.                 MAGISTRATE JUDGE HANNA
 AND DUANE SMITH

                    REPORT AND RECOMMENDATIONS

       Pending is the motion to dismiss, under Fed. R. Civ. P. 12(b)(6), which was

 filed by the defendants, Duane’s Crawfish Farms, Inc. and Duane Smith. (Rec. Doc.

 15). The motion is opposed. The motion was referred to the undersigned magistrate

 judge for review, report, and recommendation in accordance with the provisions of

 28 U.S.C. § 636 and the standing orders of this Court. Considering the evidence, the

 law, and the arguments of the parties, and for the reasons fully explained below, it

 is recommended that the motion should be denied.

                                    Background

       This lawsuit was brought by Eugene Scalia, Secretary of Labor, United States

 Department of Labor against Duane’s Crawfish Farms, Inc. and Duane Smith,

 seeking to enjoin the defendants from violating certain provisions of the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C. § 201 et seq, and also seeking the recovery of

 damages for violations of the FLSA.
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 2 of 13 PageID #: 107




       In its original complaint, the Department of Labor alleged that the defendants

 failed to properly pay overtime compensation to five of their employees. The

 defendants responded with a motion to dismiss for failure to state a valid claim and

 an alternative motion for more definite statement. (Rec. Doc. 10). The Department

 of Labor filed an amended complaint (Rec. Doc. 12), then filed a response to the

 alternative motions, arguing that the motions were mooted by the amended

 complaint. The defendants concurred in that assessment, and the motions were

 denied as moot. (Rec. Doc. 14).

       The defendants then filed another motion to dismiss. (Rec. Doc. 15). In

 support of the new motion, the defendants made two arguments that they had

 previously made: (a) that the defendants’ employees are exempt from the FLSA’s

 overtime wage requirements because they are crawfishermen; and (b) that Duane

 Smith, individually, is not an employer under the FLSA. The Department of Labor

 opposed the motion, and it is now ripe for resolution.

                                 Law and Analysis

 A.    The Standard for Evaluating a Rule 12(b)(6) Motion to Dismiss

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests whether the complaint

 states a legally cognizable claim. Rule 12(b)(6) motions are viewed with disfavor




                                          2
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 3 of 13 PageID #: 108




 and rarely granted.1 When considering such a motion, the district court must limit

 itself to the contents of the pleadings, including any attachments thereto,2 accept all

 well-pleaded facts as true, and view the facts in a light most favorable to the

 plaintiff.3   Conclusory allegations, unwarranted deductions of fact, and legal

 conclusions couched as factual allegations are not accepted as true. 4

        To survive a Rule 12(b)(6) motion, the plaintiff must plead enough facts to

 state a claim to relief that is plausible on its face.5 A claim meets the test for facial

 plausibility “when the plaintiff pleads the factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the misconduct

 alleged.”6 If the plaintiff fails to allege facts sufficient to “nudge[ ][his] claims

 across the line from conceivable to plausible, [his] complaint must be dismissed.”7



 1
       Lowrey v. Texas A & M University System, 117 F.3d 242, 247 (5th Cir. 1997); Kaiser
 Aluminum & Chem. Sales v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir. 1982).
 2
        Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
 3
        In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (citing Martin
 K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)); Baker v.
 Putnal, 75 F.3d 190, 196 (5th Cir. 1996).
 4
        Collins v. Morgan Stanley, 224 F.3d at 498; Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
 555 (2007) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
 5
         Hammer v. Equifax Information Services, L.L.C., 974 F.3d 564, 567 (5th Cir. 2020) (citing
 Bell Atlantic v. Twombly, 550 U.S. at 570).
 6
        Calogero v. Shows, Cali & Walsh, L.L.P., 970 F.3d 576, 580 (5th Cir. 2020) (quoting
 Ashcroft v. Iqbal, 556 U.S. at 678).
 7
        Bell Atlantic v. Twombly, 550 U.S. at 570.

                                                3
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 4 of 13 PageID #: 109




 Therefore, “[t]he complaint (1) on its face (2) must contain enough factual matter

 (taken as true) (3) to raise a reasonable hope or expectation (4) that discovery will

 reveal relevant evidence of each element of a claim.”8

 B.     The Facts Alleged in the Amended Complaint are Sufficient to State a
        Claim under Rule 12(b)(6)

        The FLSA generally requires an employer to compensate its employees who

 are covered by the statute at the rate of at least one and one-half times their normal

 rate of pay for hours worked in excess of forty hours per week.9 The general rule is

 subject to certain statutory exceptions.10 In this case, the Department of Labor

 alleged that the defendants violated the FLSA by failing to pay overtime

 compensation to five of their employees. The defendants argued, in support of their

 motion to dismiss, that their employees are exempt from the overtime provisions of

 the FLSA because they work as fishermen and that Duane Smith, individually, is not

 an employer under the FLSA. For the following reasons, this Court finds that the

 Department of Labor has pleaded enough factual detail to state plausible claims

 against the defendants and to warrant denial of the motion to dismiss.




 8
      Lormand v. US Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (citing Bell Atlantic v.
 Twombly, 550 U.S. at 556).
 9
        29 U.S.C. § 207(a)(1).
 10
        29 U.S.C. § 213(a).

                                              4
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 5 of 13 PageID #: 110




          (1)    Are the Employees Exempt from Overtime under the Fisherman
                 Exemption?

          Under the FLSA, an employee is entitled to overtime compensation unless the

 employer can prove that the employee falls within one of several statutory

 exemptions.11 An employer who claims that his employee is exempt from the

 applicability of the FLSA’s overtime requirement has the burden of showing that the

 exemption applies.12 Although the ultimate determination of whether an employee

 qualifies for an exemption under the FLSA is a question of law,13 that determination

 likely relies upon many underlying factual determinations.14 Thus, the inquiry into

 an employee's exempt status is “intensely factbound and case specific.”15 FLSA

 exemptions are to be given a fair (rather than a narrow) interpretation.16 The




 11
          Vela v. City of Houston, 276 F.3d 659, 666 (5th Cir. 2001).
 12
          29 C.F.R. § 783.21; Meza v. Intelligent Mexican Mktg., Inc., 720 F.3d 577, 580-81 (5th Cir.
 2013).
 13
        Singer v. City of Waco, Texas, 324 F.3d 813, 818 (5th Cir. 2003) (citing Lott v. Howard
 Wilson Chrysler-Plymouth, Inc., 203 F.3d 326, 331 (5th Cir. 2000)).
 14
        Singer v. City of Waco, Texas, 324 F.3d at 818 (citing Smith v. City of Jackson, Miss., 954
 F.2d 296, 298 (5th Cir. 1992)).
 15
          Dalheim v. KDFW–TV, 918 F.2d 1220, 1226 (5th Cir. 1990).
 16
        Carley v. Crest Pumping Technologies, L.L.C., 890 F.3d 575, 579 (5th Cir. 2018) (citing
 Encino Motorcars, LLC v. Navarro, ___ U.S. ___, 138 S.Ct. 1134, 1142 (2018)).

                                                  5
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 6 of 13 PageID #: 111




 application of an exemption is an affirmative defense on which the employer bears

 the burden of proof.17

          Dismissal under Rule 12(b)(6) based on an affirmative defense is generally

 permissible only when the defense appears on the face of the complaint.18 In this

 case, however, the affirmative defense based on the claimed exemption from the

 overtime requirement is not facially apparent.

          The defendants in this lawsuit argued that their employees are exempt from

 the overtime requirements of the FLSA because they are crawfishermen. The

 overtime requirements of the FLSA do not apply to

          any employee employed in the catching, taking, propagating,
          harvesting, cultivating, or farming of any kind of fish, shellfish,
          crustacea, sponges, seaweeds, or other aquatic forms of animal and
          vegetable life, or in the first processing, canning or packing such marine
          products at sea as an incident to, or in conjunction with, such fishing
          operations, including the going to and returning from work and loading
          and unloading when performed by any such employee. . . .19




 17
        See Dewan v. M-I, L.L.C., 858 F.3d 331, 334 (5th Cir. 2017) (noting that administrative
 exemption under FLSA is an affirmative defense); Talbert v. Am. Risk Ins. Co., 405 Fed. App'x
 848, 851 (5th Cir. 2010) (“An exemption must be asserted as an affirmative defense to a claim
 under the FLSA”) (citing Corning Glass Works v. Brennan, 417 U.S. 188, 196-97 (1974)).
 18
          EPCO Carbon Dioxide Prods., Inc. v. JP Morgan Chase Bank, 467 F.3d 466, 470 (5th Cir.
 2006).
 19
          29 U.S.C. § 213(a)(5).

                                                6
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 7 of 13 PageID #: 112




 But if an employee performs both exempt work and nonexempt work in the same

 work week, the exemption does not apply unless the employee spends more than

 twenty percent of his time devoted to the nonexempt work.20

       In this case, the Department of Labor alleged that the defendants’ employees

 prepared crawfish ponds; prepared and cut up bait for traps; baited, repaired, and

 maintained traps; harvested the traps; engaged in the operation and minor

 maintenance of farm equipment; and weighed, tagged, and loaded crawfish obtained

 from other crawfish farming operations as well as from the defendants’ operations

 into trucks to transport for sale.21 Because the Department of Labor expressly

 alleged that the employees harvest crawfish, and the harvesting of any kind of

 crustaceans is included in the statutory exemption, the Department of Labor alleged

 that the defendants’ employees are fisherman who perform some tasks that are

 exempt under that statute. But the Department of Labor also alleged that the

 defendants’ employees perform other tasks during their typical work week,

 including the operation and maintenance of farm equipment, which does not fit

 within the activities covered by the statutory exemption. Thus, this appears to be the

 type of situation in which both exempt and nonexempt duties are required of the

 defendants’ employees. The exemption will only apply if the employees are doing


 20
       29 CFR § 784.116.
 21
       Rec. Doc. 12 at 2.

                                           7
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 8 of 13 PageID #: 113




 tasks outside those listed in the statutory definition less than twenty percent of the

 time. The Department of Labor did not allege how much of the employees’ time is

 devoted to fishing tasks as opposed to non-fishing tasks. Therefore, the employees’

 entitlement to the exemption is not apparent on the face of the complaint, and it

 would not be appropriate to dismiss the claim on the basis of the exemption. To the

 contrary, the defendants have the burden of establishing that their employees are

 crawfishermen and consequently exempt from the FLSA’s overtime provisions.

 Doing so will require additional evidence regarding how much of each employee’s

 time is actually spent on the tasks within the statutory definition and how much time

 is actually spent on other tasks. Establishing that the exemption applies will require

 evidence that has not been submitted and will likely require discovery and additional

 factual development. Certainly, any such evidence is beyond the four corners of the

 Department of Labor’s complaint and consequently cannot be considered by this

 Court in deciding the pending motion. Therefore, whether the fisherman exemption

 is applicable in this case is a topic better suited to a motion for summary judgment

 than the pending motion to dismiss.

       Taking the factual allegations set forth in the amended complaint as true, it

 can be concluded that the defendants’ employees engaged in both exempt tasks and

 nonexempt tasks, but there is no way of evaluating whether twenty percent or more

 of their time was spent in nonexempt work.          Accordingly, this Court cannot

                                           8
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 9 of 13 PageID #: 114




 determine whether the fisherman exemption applies. This Court must therefore

 conclude that the Department of Labor has alleged a plausible claim for nonpayment

 of overtime wages.

         (2)    Is Duane Smith an Employer under the FLSA?

         Only employers are bound by the requirements of the FLSA.22 The term

 “employer” is defined in the statute to include “any person acting directly or

 indirectly in the interest of an employer in relation to an employee.”23 Because the

 FLSA has a remedial purpose, the word “employer” is defined more broadly in that

 statute than in other contexts.24 An economic reality test is used to determine who

 is an employer under the FLSA.25 Under this test, a court must consider whether the

 alleged employer: (1) had the power to hire and fire the employees, (2) supervised

 and controlled the employees’ work schedules or conditions of employment, (3)

 determined the rate and method of the employees’ pay, and (4) maintained

 employment records.26 “While each element need not be present in every case,


 22
         Donovan v. Grim Hotel Co., 747 F.2d 966, 971 (5th Cir. 1984) (citing 29 U.S.C. §§ 206-
 207).
 23
         29 U.S.C. § 203(d).
 24
         McLaughlin v. Seafood, Inc., 867 F.2d 875, 877 (5th Cir. 1989).
 25
         Gray v. Powers, 673 F.3d 352, 354 (5th Cir. 2012); Williams v. Henagan, 595 F.3d 610,
 620 (5th Cir. 2010).
 26
        Orozco v. Plackis, 757 F.3d 445, 448 (5th Cir. 2014); Gray v. Powers, 673 F.3d at 355;
 Williams v. Henagan, 595 F.3d at 620.

                                                 9
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 10 of 13 PageID #: 115




  finding employer status when none of the factors is present would make the test

  meaningless.”27 Thus, no single factor controls, but the final determination must be

  based on the totality of the circumstances.

         The expansive definition of the term “employer” extends liability to

  individuals with managerial responsibilities and substantial control over the terms

  and conditions of the employee's work.28 Accordingly, “[t]he overwhelming weight

  of authority is that a corporate officer with operational control of a corporation’s

  covered enterprise is an employer along with the corporation, jointly and severally

  liable under the FLSA for unpaid wages.”29 Thus, a “shareholder, officer, or owner”

  who has operational control over employees may be liable under the FLSA.30

  However, the Fifth Circuit has “decline[d] to adopt a rule that would potentially

  impose individual liability on all shareholders, members, and officers of entities that

  are employers under the FLSA based on their position rather than the economic

  reality of their involvement in the company.”31



  27
         Orozco v. Plackis, 757 F.3d at 448 (quoting Gray v. Powers, 673 F.3d at 357).
  28
         Lee v. Coahoma County, Miss., 937 F.2d 220, 226 (5th Cir. 1991).
  29
         Donovan v. Grim Hotel Co., 747 F.2d 966, 972 (5th Cir. 1984) (quoting Donovan v. Agnew,
  712 F.2d 1509, 1511 (1st Cir. 1983)). See also Hernandez v. Larry Miller Roofing, Inc., 628 F.
  App'x 281, 284-85 (5th Cir. 2016).
  30
         Gray v. Powers, 673 F.3d at 355.
  31
         Gray v. Powers, 673 F.3d at 357.

                                                10
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 11 of 13 PageID #: 116




            The FLSA also permits an employee to be jointly employed by multiple

  employers.32 Joint employment may exist where the employee performs work that

  simultaneously benefits two or more employers or where one employer is acting

  directly or indirectly in the interest of the employer in relation to the employee.33 In

  this case, the Department of Labor alleged that both defendants are employers of the

  five relevant employees. When there is more than one potential employer, as in this

  case, the Court “must apply the economic realities test to each individual or entity

  alleged to be an employer and each must satisfy the four part test.”34

            In the amended complaint, the Department of Labor alleged that both Duane’s

  Crawfish Farms, Inc. and Duane Smith, in his individual capacity, are the employers

  of the five relevant workers. It is alleged that Mr. Smith is an officer in Duane’s

  Crawfish Farms, Inc. and the 100% owner of that company; that he actively

  manages, supervises, and directs the business affairs and operations of the company;

  that he oversees payroll; that he oversees the harvesting, purchase, sale, and

  transportation of crawfish; that he maintains the company’s payroll records; and that




  32
            29 C.F.R. § 791.2.
  33
            29 C.F. R. § 791.2(a).
  34
            Gray v. Powers, 673 F.3d at 355 (quoting Watson v. Graves, 909 F.2d 1549, 1556 (5th Cir.
  1990)).

                                                  11
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 12 of 13 PageID #: 117




  he controls the conditions of the employees’ employment.35 These allegations, taken

  as true, expressly satisfy two of the four elements of the economic reality test. That

  is sufficient, at this stage of the litigation, to draw the reasonable inference that, as

  the owner of Duane’s Crawfish Farms, Inc., Mr. Smith was an employer under the

  FLSA of the five individuals identified in the complaint as being his employees.

  While that conclusion might not stand up when tested with a well-supported motion

  for summary judgment, the allegations of the amended complaint adequately allege

  a plausible claim that Mr. Smith, in his individual capacity, meets the statutory

  definition of the term “employer.”

                                        Conclusion

        For the foregoing reasons, this Court recommends that the defendants’ motion

  to dismiss (Rec. Doc. 15) should be denied.

        Under the provisions of 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b),

  parties aggrieved by this recommendation have fourteen days from service of this

  report and recommendation to file specific, written objections with the Clerk of

  Court. A party may respond to another party’s objections within fourteen days after

  being served with of a copy of any objections or responses to the district judge at the

  time of filing.



  35
        Rec. Doc. 12 at 2.

                                             12
Case 6:20-cv-00635-MJJ-PJH Document 22 Filed 12/04/20 Page 13 of 13 PageID #: 118




         Failure to file written objections to the proposed factual findings and/or the

  proposed legal conclusions reflected in the report and recommendation within

  fourteen days following the date of its service, or within the time frame authorized

  by Fed. R. Civ. P. 6(b), shall bar an aggrieved party from attacking either the factual

  findings or the legal conclusions accepted by the district court, except upon grounds

  of plain error.36

         Signed at Lafayette, Louisiana, this 4th day of December 2020.



                                              ____________________________________
                                              PATRICK J. HANNA
                                              UNITED STATES MAGISTRATE JUDGE




  36
          See Douglass v. United Services Automobile Association, 79 F.3d 1415 (5th Cir. 1996) (en
  banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).

                                                13
